     Case 3:19-cv-00709-MMD-CLB Document 86 Filed 08/06/20 Page 1 of 3


 1   Patrick R. Leverty, Esq.
     Nevada State Bar No. 8840
 2   LEVERTY & ASSOCIATES LAW CHTD.
     832 Willow Street
 3   Reno, Nevada 89502
     Ph: (775) 322-6636
 4   Fax: (775) 322-3953
     email: pat@levertylaw.com
 5   Attorneys for Kalicki Collier Defendants

 6                               UNITED STATES DISTRICT COURT

 7                                       DISTRICT OF NEVADA

 8   ALPS PROPERTY & CASUALTY                       )
     INSURANCE COMPANY                              )
 9                                                  )
                    Plaintiff,                      )
10                                                  )     Case No.:       3:19-cv-00709-MMD-CLB
            v.                                      )
11                                                  )     STIPULATION FOR EXTENSION OF
     KALICKI COLLIER, LLP; JOHN A.                  )     TIME FOR THE KC DEFENDANTS TO
12   COLLIER; JAMES A KALICKI; and ROBIN )                RESPOND TO PLAINTIFF ALPS
     RUMBAUGH, as Trustee of the Edith and          )     PROPERTY & CASUALTY
13   James Harley Trust Dated August 31, 1981,      )     INSURANCE COMPANY’S MOTION
     Trustee of the Edith and James Harley Trust - )      FOR SUMMARY JUDGMENT AND
14   Survivor’s Trust, and Trustee of the Edith and )     FOR ALPS TO FILE ITS REPLIES
     James Harley Trust - Residual Trust.           )
15                                                  )     (THIRD REQUEST)
                            Defendants.             )
16                                                  )

17          Plaintiff ALPS Property & Casualty Insurance Company (“ALPS”) and Defendants

18   Kalicki Collier LLP (“Kalicki Collier Firm”), John A. Collier (“Collier”), and James A. Kalicki

19   (“Kalicki” and together with Collier and the Kalicki Collier Firm, “KC Defendants”), by and

20   through their respective counsel, respectively stipulate that the KC Defendants shall have up to

21   and including Tuesday, August 11, 2020, to respond to the ALPS’ motion for summary

22   judgment.

23          The parties further stipulate that ALPS shall have up to and including Friday, August 28,

24   2020, to file its reply to the KC Defendants’ opposition. All the parties, including Defendant

25   Robin Rumbaugh (“Rumbaugh”), in her capacity as Trustee of the Edith and Jame Harley Trust

26   Dated August 3, 1981, the Edith and James Harley Trust - Survivor’s Trust, and the Edith and

27   James Harley Trust - Residual Trust, previously stipulated that ALPS shall have up to and

28   including Friday, August 28, 2020, to file its replies. (ECF #81).
                                                       1
     Case 3:19-cv-00709-MMD-CLB Document 86 Filed 08/06/20 Page 2 of 3


 1          On Friday, June 26, 2020, ALPS filed a motion for summary judgment (ECF #77). The

 2   responses were originally due on July 17, 2020.

 3          On Thursday, July 2, 2020, the KC Defendants requested a two week extension of time to

 4   file a response to the motion for summary judgment and ALPS graciously granted the request.

 5   The parties filed a stipulation for an extension of time. (ECF #78).

 6          On July 27, 2020, the KC Defendants requested an additional one week extension of time

 7   to file a response and ALPS graciously granted the request. The parties filed a stipulation for an

 8   extension of time. (ECF #81).

 9          On August 5, 2020, Rumbaugh filed an opposition to the motion for summary judgment.

10   (ECF #83).

11          On August 5, 2020, the KC Defendants requested an additional two business days to file a

12   response and ALPS graciously granted the request. This is the third (3rd) requested extension.

13   DATED this 6th day of August, 2020.                   DATED this 6th day of August, 2020.

14   KUTAK ROCK LLP                                        LEVERTY & ASSOCIATES LAW CHTD.
15   /S/ Brooke McCarthy____________________                /S/ Patrick Leverty
     Kevin D. Hartzell (pro hac vice)                      Patrick R. Leverty
16
     Brooke H. McCarthy (pro hac vice)                     832 Willow Street
17   1650 Farnam Street                                    Reno, NV 89502
     Omaha, NE 68102-2186                                  Attorneys for the KC Defendants
18
     Douglas R. Brown, Esq.
19   Lemons, Grundy & Eisenberg
     6005 Plumas Street, Third Floor
20   Reno, Nevada 89519
     Attorneys for Plaintiff ALPS Property &
21
     Casualty Insurance Company
22
                                           IT IS SO ORDERED:
23
                                           _______________________________________________
24                                         UNITED STATES DISTRICT JUDGE
25                                                 August 6, 2020
                                           DATED: _________________________________.
26

27

28
                                                       2
     Case 3:19-cv-00709-MMD-CLB Document 86 Filed 08/06/20 Page 3 of 3


 1                                  CERTIFICATE OF SERVICE

 2          I, HEREBY CERTIFY that, on August 6, 2020, I electronically filed the foregoing with the
 3
     Clerk of Court using the CM/ECF system, which will send a Notice of Electronic Filing to all
 4
     counsel of record.
 5
                                                         /S/ Patrick Leverty
 6                                                      Patrick R. Leverty
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   3
